D a quick search myselfDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected peristaltic pump system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2021.
Claims 16 and 19-35 are allowable. The restriction requirement between Species A, Species B, and Species C, as set forth in the Office action mailed on August 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 24, 2021 is partially withdrawn.  Claims 17-18, directed to Species A and Species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-15, directed to Invention I, Invention II, and Invention III remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin R. Erdman on February 16, 2022.
The application has been amended as follows: 
	Claim 9 is cancelled. 
Authorization for this examiner’s amendment was given in an interview with Kevin R. Erdman on February 24, 2022.
The application has been amended as follows: 
	Regarding Claim 16:
Line 4, “upon rotation of the one of the rotor and the stator,” is deleted and replaced with –upon rotation or reciprocation of the one of the rotor and the stator, respectively,--
Lines 9-10, “when one of the rotor and the stator is rotated” is deleted and replaced with –when one of the rotor and the stator is rotated or reciprocated, respectively,--


Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Trebbi (US 20150013825 A1) in view of Kemnitz (US 6393338 B1) in further view of Chapman (US 5484239 A).
Regarding Claim 16:
Trebbi discloses a peristaltic pump system (Abstract) that has:
A rotary peristaltic pump (12, Figure 3) comprising a stator (See Annotated Figure 3 below) and a rotor (42, Figure 3), one of the rotor (42, Figure 3) and stator being driven to rotate about an axis (Paragraph [0071]), the rotor (42, Figure 3) comprising a plurality of idler rollers (44, Figure 3) arranged radially equidistant about the rotor axis (Figure 3, the rotor axis is the dashed line going through the rotor and the rollers are arranged radially equidistant), 
a flow valve (13, Figure 2) in fluid communication with an output of the pump (12, Figure 2);
a fluid path (14, Figure 2) in fluid communication with the valve (13, Figure 2), the fluid path (14, Figure 2) extending from a fluid source (11, Figure 2) and the output of the pump (Figure 2, the output of the pump is where the closest point to the valve), 
a controller (Paragraph [0061], the processor is the controller) in communication with the pump (12, Figure 3) and with the valve (16, Figure 3), the controller comprising a processor and a memory (Paragraph [0098]); and
software instructions which when loaded in the memory and executed by the processor (Paragraph [0098]) effect at the end of a dispensing portion of a dispensing cycle in the following order closing of the valve and rotating of the rotor to a start angle (Paragraphs [0079-0080]).
Trebbi does not disclose:
		A rotary peristaltic pump comprising a stator; 
each roller freely rotating about an axis parallel to the rotor axis such that upon rotation or reciprocation of the one of the rotor and the stator, respectfully, each roller varies its position relative to the stator;
the fluid path further having a portion of flexible tubing disposed between the plurality of rollers and the stator such that when the one of the rotor and the stator is rotated at least one of the plurality of rollers may exert a pressure on the tubing against the stator;
software instructions which when loaded in the memory and executed by the processor effect at the end of a dispensing portion of a dispensing cycle in the following order closing of the valve, operating of the pump to relieve the pressure of the rollers on the tubing, and rotating of the rotor to a start angle.
	Kremnitz teaches a filling machine with a rotary peristaltic dispenser that has:
Each roller (8, Figure 3) freely rotating about an axis parallel to the rotor axis such that upon rotation of the one of the rotor (Column 7, Lines 8-15) and the stator, each roller varies its position relative to the stator (Figure 4A, each of the rollers has it position varied while rotating to the stator (16)); 
the fluid path (17, Figure 1) further having a portion of flexible tubing (Column 5, Line 48) disposed between the plurality of rollers (8, Figure 3) and the stator (16, Figure 3) such that when the one of the rotor and the stator is rotated or reciprocated, respectfully, at least one of the plurality of rollers may exert a pressure on the tubing against the stator (Column 7, Lines 66-67 and Column 8, Lines 1-31); 
a controller (70, Figure 6).

	Trebbi and Kremnitz do not teach:
Software instructions which when loaded in the memory and executed by the processor effect at the end of a dispensing portion of a dispensing cycle in the following order closing of the valve, operating of the pump to relieve the pressure of the rollers on the tubing, and rotating of the rotor to a start angle.
	Chapman teaches a peristaltic pump that has:
Operating of the pump to relieve the pressure of the rollers on the tubing (Column 23, Lines 35-41 and Column 25, Lines 45-51).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to modify Trebbi and Kremnitz to include operating of the pump to relieve the pressure of the rollers on the tubing as taught by Chapman with the motivation to apply pressure to the tubing to have the pump act as a valve or to dispense liquid.  

Trebbi, Figure 3
(Annotated by Examiner)

    PNG
    media_image1.png
    460
    802
    media_image1.png
    Greyscale


	The prior art fails, does not disclose, or make obvious:
Software instructions which when loaded in the memory and executed by the processor effect at the end of a dispensing portion of a dispensing cycle in the following order closing of the valve, operating of the pump to relieve the pressure of the rollers on the tubing, and rotating of the rotor to a start angle.

The description of the peristaltic pump system comprising a rotary peristaltic pump, a rotor, a stator, idler rollers, a flow valve, a fluid path, a controller, software instructions, and the order of closing of the valve, operating of the pump to relieve the pressure of the rollers on the tubing, and rotating of the rotor to a start angle, in context of the present application and all other limitation in claim 16, defines  a configuration that is not anticipated and not obvious over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 20020064470 A1) teaches a peristaltic fluid pump that has a stator, a fluid path, a start position, and a rotor. 
Holzhausen (US 20180363638 A1) teaches a system and method for precision fluid delivery that has a peristaltic pump, a stator, idle rollers, a fluid path, a rotor, a controller, and a tank. 
Souza (US 20050053502 A1) teaches a peristaltic pump that has idle rollers, a fluid path, a stator, a roller, and a controller. 
Lauer (US 20100129247 A1) teaches peristaltic hose pump that has a idle roller, fluid path, a rotor, and a stator. 
Meyer (US 4218197 A) teaches a combined peristaltic pump that has a rotor, a stator that reciprocates, idle rollers, and a fluid path. 
Becker (US 4558996 A) teaches a peristaltic pump that has a rotor, a stator that reciprocates, idle rollers, and a fluid path.
Robinson (US 6036459 A) teaches is peristaltic pump that has a rotor, a stator, idle rollers that can retract, and a fluid path.
Orth (US 5062775 A) teaches a roller pump that has a rotor, a stator, idle rollers, and a fluid path.

Yokoi (US 20190047295 A1) teaches a tube pump that has a peristaltic pump, a rotor, a stator, idle rollers, and a fluid path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753       

/Timothy P. Kelly/Primary Examiner, Art Unit 3753